Citation Nr: 1421507	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits at an increased rate, otherwise known as a "kicker," under 10 U.S.C.A. Chapter 1606 (Montgomery GI Bill for Selected Reserve - MGIB-SR). 


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The appellant entered the Army National Guard in October 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.

The appellant was scheduled for a hearing before a member of the Board in February 2012.  In a February 2012 statement, the Veteran withdrew his request for a Board hearing and requested that a decision be made based on the arguments, information, and supporting documents he had provided.  Therefore, the Veteran's hearing was properly withdrawn.   


FINDING OF FACT

The Department of Defense (DoD) has determined that the Veteran is not entitled to payment of Chapter 1606 kicker benefits and found that even if a kicker had been issued, the Veteran's military occupational specialty (MOS) at enlistment was not a critical skill MOS and so, any issued kicker would be invalid.


CONCLUSION OF LAW

The criteria for payment of Chapter 1606 education benefits at an increased rate have not been met.  10 U.S.C. § 16131 (West 2002); 38 C.F.R. §§ 21.9640, 21.9525


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the Veteran in substantiating this claim, and as the law and not the facts are dispositive.  Therefore, the provisions regarding notice and development do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Congress passed legislation in 1996 that authorizes the payment of "kicker" benefits by the Selected Reserve components to persons entering those components.  The kicker can be paid to recipients of Chapter 1606 benefits or to recipients of Chapter 30 benefits, as an addition to any other benefit to which the individual is entitled.  The individual Selected Reserve components determine eligibility to the kicker.  To be eligible for the Chapter 1606 kicker, the claimant must meet the eligibility requirements for the basic Chapter 1606 program.  However, because eligibility for the kicker is based on either job position or unit membership, that eligibility can terminate without basic Chapter 1606 eligibility terminating.  10 U.S.C. § 16131 (West 2002).

The Secretary of the military department concerned, pursuant to regulations prescribed by the Secretary of Defense, may increase the amount of educational assistance payable under 38 C.F.R. § 21.9640(b)(1)(ii) or (b)(2)(ii) to an individual who has a skill or specialty in which there is a critical shortage of personnel, for which there is difficulty recruiting, or, in the case of critical units, for which there is difficulty in retaining personnel.  38 C.F.R. § 21.9525(a) (2013).

In this case, the Veteran's eligibility to receive Chapter 1606 benefits is not in dispute.  The question in this case is whether the Veteran is entitled to receive a kicker payment with his Chapter 1606 benefits.  The Veteran has asserted that when he enlisted, he specifically elected to pay into the MGIB-SR, to include the kicker, and chose an MOS that he thought and was told was eligible for the kicker.  

In October 2010 and February 2011, VA requested that the DoD confirm the Veteran's kicker eligibility.  In both DoD responses, it was reported that while the Veteran was eligible for Chapter 1606 educational assistance benefits, he was not eligible for a kicker.  The DoD responses further indicated that even if a kicker was issued to the Veteran at the time of enlistment, it was invalid as the Veteran's MOS was not a critical skill MOS at the time of enlistment.  

The Board acknowledges the Veteran's argument that he was told by his recruiter that his MOS was a critical skill MOS and that he would be entitled to a kicker as a result and acknowledges that he has even submitted evidence indicating that may be true.  However, where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2013), Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  If the Veteran feels that the certification of his service from the service department is incorrect, he should request review of that determination from the service department.  VA is currently bound by the reported certification from the service department that the Veteran is not eligible for the benefit sought.  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

There is no indication that further development or an additional request for service department verification would substantiate the Veteran's claim.  Therefore, the issue is denied because it lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to educational assistance allowance at an increased rate, otherwise known as a "kicker," under 10 U.S.C.A. Chapter 1606 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


